DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.

Allowable Subject Matter
Claims 1, 5, and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 5, and 8-20 are allowed since, as argued by applicant in Remarks dated 05/24/2022, pages 7-9, certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claim 1, “an orthographic projection of the first portion of each touch signal line on the base is located within an orthographic projection of at least one second through hole on the base, and the at least one second through hole penetrates each sub-common electrode along a thickness direction of the base”. The closest prior art of record, YANG et al. (CN108445663, Global Dossier English Translation) discloses an array substrate (see Fig. 2) having a plurality of sub-pixel regions (Fig. 2, (square region that includes sub-pixels 6)), each sub- pixel region including an opening region (part of the sub-pixel region that includes the subpixel 6 itself) and a pixel defining region surrounding the opening region (clear region surrounding sub-pixel (6)), comprising: a base (Fig. 2, (1)); and a plurality of touch signal lines disposed on the base (Fig. 2, (TP), wherein an orthographic projection of at least one touch signal line on the base passes through, along an extending direction thereof, at least one opening region (In Fig. 2, touch signal line TP overlaps, or has orthographic projection, that passes, and extends through, more than one pixel (6), which is considered the opening region).
However, singularly or in combination, YANG fails to anticipate or render the above underlined limitations obvious, with all the other limitations of the claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO OSORIO/Primary Examiner, Art Unit 2692